DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the preliminary amendment filed on July 13, 2020.  As directed by the amendment: claim(s) 1-14 have been amended, claim(s) 15 have been cancelled, and no claim(s) have been added. Thus, claims 1-14 are currently pending in the application.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “self-assessment unit,” “data integration unit,” “data synchronization unit,” and “laboratory data acquisition unit” in claim 1 and “data synchronization unit” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the person" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the person" in line 15.  There is insufficient antecedent basis for this limitation in the claim.
The preamble for both claims 1 and 9 detail monitoring a plurality of persons; however, the claims refer to one person. Therefore, the examiner has understood this to mean that the system is capable and the method can be performed on multiple persons but at present is utilized on one person unless otherwise noted such as in claim 2.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-14 are rejected under 35 U.S.C. 101 because the claims relate to a machine and process (Step 1), the claimed invention is directed to an abstract idea, specifically to mental processes. The claims are directed to monitoring physiological parameters of a person, ascertaining self-assessment data and laboratory data relating to/from the person, transmitting all of the above data to a data integration unit via a network, linking and synchronizing all of the above data, and transmitting and storing the data on the data memory.
Furthermore, the claimed invention is directed to an abstract idea, a mental process, (Step 2a:Prong 1). Specifically, these steps are merely data gathering and data analysis/evaluation that can be done mentally (using pen/paper) to monitor a patient’s health. This is nothing more than what is normally done by a doctor when monitoring a user’s health status over time. With regard to Step 2A:Prong 2, the judicial exception is not integrated into a practical application of the exception or amount to significantly more and is directed to the judicial exception. The claims are directed to mere data gathering and even mere automation of a manual process (utilizing a computer network to send and store the data) recited at a high level of generality.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raymond (US 5,778,882).
Regarding claim 1, Raymond discloses a system for monitoring a plurality of persons who are suffering from heart failure, comprising: sensor for monitoring physiological parameters of a person (e.g. Fig 1/2:108; Fig 3 col 4 lines 62-67 and col 5 lines 65-67, col 6, col 7, and  col 8 lines 1-30); a self-assessment unit (e.g. Fig 1:106 col 4 lines 62-67; col 24 lines 8-67, col 25 and col 26 lines 1-40); a data integration unit (e.g. Fig 4:144/148 col 8 lines 31-67 and col 9 lines 1-58); a data synchronization unit (e.g. Fig 4:145/155 col 9 lines 10-22); a data memory (e.g. Fig 4:152 col 8 lines 50-55); and a laboratory data acquisition unit (e.g. Fig 1:102; col 5 lines 48-62), wherein the sensors, the self-assessment unit, and the laboratory data acquisition unit are connected to the data integration unit via a network (e.g. Fig 1/3; col 6 lines 18-30), wherein the sensors, the self-assessment unit, and the laboratory data acquisition unit are configured to transmit data to the data integration unit via the network (e.g. col 8 lines 31-46), wherein the data integration unit is configured to receive data from the sensors, the self-assessment unit, and the laboratory data acquisition unit, link the received data together based on the person, and transmit the linked data to a data synchronization unit (e.g. Fig 4:144/148 col 8 lines 31-67; col 9 lines 10-22), wherein the data synchronization unit is configured to receive the linked data from the data integration unit, temporally synchronize the received linked data and transmit the 
Regarding claim 7, Raymond discloses further comprising a drug-intake monitoring unit configured to register an intake of a portion of drug by the person or an attempted intake (e.g. col 25 lines 62-67 and col 26 lines 1-11; col 27 lines 60-67 and col 28 lines 1-3), generate a file relating to the intake or the attempted intake, provide the file with an unambiguous identifier relating to the person (e.g. col 28 lines 13-19), provide the file with a timestamp providing information about when the intake or the attempted intake took place (e.g. col 28 lines 1-29), and transmit the file to the data integration unit (e.g. col 25 lines 62-67 and col 26 lines 1-11; col 28 lines 13-29).
Regarding claim 8, Raymond discloses comprising a data analysis unit, configured to search for correlations between the intake of a portion of drug and the temporally synchronized data relating to a health status of the person (e.g. col 25 lines 62-67 and col 26 lines 1-11 col 27 lines 60-67 and col 28 lines 1-29), and transmit the searched correlations to a data display unit for display (e.g. Fig 19).
Regarding claim 9, Raymond discloses a method for monitoring a plurality of persons who are suffering from heart failure, comprising: monitoring physiological parameters of a person using sensors, the monitoring comprising permanently capturing sensor data using the sensors (e.g. Fig 1/2:108; Fig 3 col 4 lines 62-67 and col 5 lines 65-67, col 6, col 7, and  col 8 lines 1-30); ascertaining self-assessment data from the person (e.g. Fig 1:106 col 4 lines 62-67; col 24 lines 8-67, col 25 and col 26 lines 1-40); ascertaining laboratory data relating to the person (e.g. Fig 1:102; col 5 lines 48-62); 144/148 col 8 lines 31-67; col 9 lines 10-22); transmitting the temporally synchronized data to a data memory (e.g. col 11 lines 9-32); and storing the temporally synchronized data on the data memory (e.g. col 11 lines 9-32).
Regarding claim 10, Raymond discloses providing the data captured by the sensors, the data ascertained by the self-assessment unit, and the data acquired by the laboratory data acquisition unit with timestamps at the time points at which the sensor data were captured, at which a self-assessment was performed, at which a sample introduced to a laboratory investigation was taken, or at which a medical specialist examination was performed (e.g. col 2 lines 23-30); and temporally synchronizing the data based on the timestamps (e.g. col 2 lines 23-30; col 11 lines 9-20).
Regarding claim 11, Raymond discloses providing the data captured by the sensors, the data ascertained by the self-assessment unit, and the data acquired by the laboratory data acquisition unit with an unambiguous identifier, through which the person whose health status the data provide information about can be ascertained  (e.g. col 28 lines 13-19); assigning the data to the person based on the unambiguous identifier (e.g. col 28 lines 13-19).
Regarding claim 12, Raymond discloses further comprising: registering an intake of one or more portions of drug the person or an attempted intake (e.g. col 25 lines 62-
Regarding claim 13, Raymond discloses further comprising displaying the temporally synchronized data (e.g. col 2 lines 17-30 Fig 8).
Regarding claim 14, Raymond discloses further comprising: analyzing the temporally synchronized data with respect to: an improvement/deterioration in the health status of the person (e.g. col 2 lines 1-15 and 34-46 the system can be utilized a tool for early detection of adverse medical conditions i.e. deterioration in the health status of the person), an effect of drugs on physiological parameters of the person (e.g. Fig. 19/19a;   col 25 lines 62-67 and col 26 lines 1-11; col 27 lines 60-67 and col 28 lines 1-3), correlations between different physiological parameters (e.g. col 2 lines 1-15 and lines 47-60), and correlations between data from the self-assessment and physiological parameters (e.g. col 2 lines 1-15); displaying the results of analyzing the temporally synchronized data (e.g. col 2 lines 17-30 Fig 8); and initiating measures in response to determining a deterioration in the health status of the person (e.g. col 27 lines 10-52 the system allows the doctors to communicate to the patient’s in response to the results as measured on the patient).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Raymond in view of Brown (US 2003/0229514 A2).
Regarding claim 2, Raymond is silent regarding wherein the data integration unit is configured to: receive measurement values relating to a plurality of persons from a plurality of sensors; and assign, based on individual identifiers of the plurality of persons, the measurement values to the person whose health status the measurement values provide information about.
However, Brown discloses a multi-user remote health monitoring system with biometrics wherein the data integration unit is configured to: receive measurement values relating to a plurality of persons from a plurality of sensors (e.g. [0003];[0005] specific parts cited below in figures; Fig 10); and assign, based on individual identifiers of the plurality of persons, the measurement values to the person whose health status the measurement values provide information about (e.g. [0003];[0005] specific parts cited below in figures; claim 73).

    PNG
    media_image1.png
    70
    483
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    229
    489
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Raymond to incorporate the teachings of Brown wherein the data integration unit is configured to: receive measurement values relating to a plurality of persons from a plurality of sensors; and assign, based on individual identifiers of the plurality of persons, the measurement values to the person whose health status the measurement values provide information about for the purpose of being able to monitor multiple users/patients in a public setting (e.g. Brown abstract)
Regarding claim 3, modified Raymond discloses wherein the data synchronization unit is configured to: temporally sort the data received from the data integration unit based on timestamps (e.g. Raymond: col 2 lines 17-30 Fig 8); and position the temporally sorted data on a time axis for each person (e.g. Raymond: col 2 lines 17-30 Fig 8 Brown: Fig 10).
Regarding claim 4, modified Raymond discloses further comprising a data display unit, configured to display the temporally synchronized data for each person (e.g. Raymond: col 2 lines 17-30 Fig 8;; Brown: Fig 10; Fig 11C:224).
Regarding claim 5, modified Raymond discloses further comprising a data analysis unit configured to search for correlations in the temporally synchronized data  Raymond: col 2 lines 17-30 Fig 8;Brown: Fig 10 Fig 11C:224 ).
Regarding claim 6, modified Raymond discloses wherein the sensors are configured to be arranged to capture measurement values from which the following parameters of the person can be ascertained: physical activity (e.g. Raymond: col 7 lines 45-50 and col 12 lines 35-54), electrocardiogram (e.g. Raymond: Fig 3:140 col 6 lines 50-67 and col 7 lines 1-4), respiratory rate (e.g. Raymond: col 7 lines 51-67 and col 8 lines 1-9), body temperature (e.g. col 8 lines 16-30). Modified Raymond is silent regarding body fluid status. 
However, Brown discloses a multi-user remote health monitoring system with biometrics wherein the sensors are configured to be arranged to capture measurement values from which the following parameters of the person can be ascertained regarding body fluid status (e.g. claims 23-36 and claims 43-45)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the modified system of Raymond to incorporate the teachings of Brown wherein the sensors are configured to be arranged to capture measurement values from which the following parameters of the person can be ascertained: regarding body fluid status for the purpose of monitoring other physiological parameters of a user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough								March 20, 2022
/J.F.H./Examiner, Art Unit 3792       

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792